In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0277V
                                          UNPUBLISHED


    DAISY MCCRAY,                                               Chief Special Master Corcoran

             Petitioner,                                        Filed: August 31, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu)
                                                                Vaccine; Guillain-Barré Syndrome
             Respondent.                                        (GBS)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On February 21, 2019, Daisy McCray filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain Barré syndrome (“GBS”) as a
result of receiving an influenza (“flu”) vaccination on September 29, 2017. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters,
and although Respondent conceded entitlement, the parties could not informally resolve
damages.

      For the reasons set forth below, and after hearing argument from the parties, I find
that Petitioner is entitled to compensation in the amount $244,390.18, representing


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
$180,000.00 for actual pain and suffering, $37,711.04 for loss of earnings, and $6,679.14
for her past unreimbursable medical expenses.

    I.      Relevant Procedural History

        Approximately 13 months after this case was initiated, Respondent filed a Rule
4(c) Report, on March 23, 2020, conceding that Petitioner was entitled to compensation.
ECF No. 26. A ruling on entitlement was issued on the same day. ECF No. 27. The parties
thereafter attempted to informally resolve damages but were unable to do so completely,
differing particularly on the amount of pain and suffering to be awarded. ECF No. 41. A
scheduling order was issued on January 7, 2021 (ECF No. 42), regarding the briefing of
disputed damages issues, and the parties filed their respective briefs (ECF Nos. 45-46
(“Br.”), 48 (“Opp.”), and 49 (“Reply”)). Petitioner argues that in light of her pain and
suffering and emotional distress, and the likelihood that her symptoms will continue for
the remainder of her life, an award of $180,000.00 for her past pain and suffering and
$1,000 per year for her future pain and suffering for her life expectancy of 20.7 years
(reduced to net present value) is appropriate. Br. at 27. Respondent, on the other hand,
proposes that an award of $122,500.00 is appropriate given Petitioner’s more modest
course of GBS, her improvement with treatment and her overall recovery. Opp. at 1. Both
parties have agreed to an award for Ms. McCray’s lost earnings and past unreimbursable
medical expenses. Id.

      I proposed that the parties be given the opportunity to argue their positions at a
motions hearing, at which time I would decide the disputed damages issues. ECF. No.
51. That hearing was held on August 27, 2021,3 and the case is now ripe for a
determination.

    II.     Relevant Medical History

       A complete recitation of the facts can be found in the Petition, the medical records,
the parties’ pre-hearing briefs, and in Respondent’s Rule 4(c) Report. In brief summary,
Ms. McCray was 62 years-old when she received a flu vaccine on September 29, 2017,
in Charlotte, North Carolina. Petitioner’s Exhibit (“Ex.”) 10 at 1. Her prior medical
conditions included recurrent herpes zoster (shingles) affecting the left buttock,
complicated by post-herpetic neuralgia for which she took Neurontin. Ex. 2 at 3-8, 28-32,
60-64. From March 16, 2016, through June 8, 2017, Ms. McCray saw her internist, Dr.
Reshma Vora, for ongoing treatment of her shingles. See generally Ex. 2.

3
  At the end of the hearing held on August 27, 2021, I issued an oral ruling from the bench on damages in
this case. That ruling is set forth fully in the transcript from the hearing, which is yet to be filed with the
case’s docket. The transcript from the hearing is, however, fully incorporated into this Decision.


                                                      2
        On October 13, 2017, approximately two weeks after receiving the flu vaccine at
issue, Ms. McCray presented to the emergency room at Carolinas Medical Center where
she reported an unsteady gait which resulted in her falling at home. She also reported a
feeling of numbness in her fingers and toes for the prior three days. Ex. 2 at 1319. The
ER physician suspected Ms. McCray’s symptoms were secondary to her abruptly
discontinuing her medication, Neurontin, two weeks prior and recommended that she
restart the medication and gradually wean off. Id. at 1319-20.

       Ms. McCray returned to the ER less than two days later, on October 15, 2017,
complaining of persistent nausea and vomiting, hand and foot tingling, and weakness in
her legs. Ex. 2 at 1373. She stated she was unable to support her body weight. Id.

      After being admitted to the hospital, Ms. McCray’s symptoms worsened, and she
developed facial weakness and upper extremity weakness. Ex. 2 at 1463. After an
extensive workup, Ms. McCray was diagnosed with atypical GBS and was treated with
IVIG therapy. Id. at 1388-91, 1411, 1463. Her physicians also noted her recent flu
vaccination. Id. at 1148.

       From October 27, 2017, through November 17, 2017, Ms. McCray underwent
intensive inpatient physical and occupational therapy. Ex. 2 at 79. She was discharged
on November 17, 2017, with continuing mild right facial weakness, neuropathic pain, and
muscle cramps. Id. By this time, she was able to walk using a rolling walker and
demonstrated an increased ability to ambulate up and down stairs. Id. at 82. However,
Ms. McCray continued to have a decrease in her lower extremity strength which limited
her balance and ability to ambulate without supervision and cues. Id.

      Ms. McCray received home-based physical and occupational therapy services
from November 20, 2017, through December 21, 2017. Ex. 3 at 5-8. Over the next few
months, she continued to follow up with her physicians who noted slow, but general
improvement in her condition. It was recommended that Ms. McCray continue with
physical therapy. Ex. 2 at 2179-83, 2294-97.

       Most recently, Ms. McCray continues to have issues with her balance, leg
weakness, fatigue, and breathlessness. See generally, Exs. 23-26. In her affidavit and in
her “day-in-the-life” home video (presented during the hearing), Ms. McCray explained
and demonstrated her residual symptoms, including the neuropathy in her fingers, her
unsteadiness, and generalized joint weakness. Exs. 10, 26. She explained how the GBS
has had a direct impact on her daily activities due to increased pain and showed the
numerous prescription medication bottles with the medication she was taking to treat her
symptoms. Ex. 10 at 3, ¶ 17; Ex. 26.

                                           3
       In addition, Ms. McCray stated that the GBS and resulting symptoms have caused
her to suffer from anxiety and panic attacks in additional to her physical limitations. Ex.
10 at 3, ¶18. She has developed asthma for which she now uses an inhaler, and she
takes many medications to control her nerve pain, including Gabapentin, Lidocaine
patches, and high doses of Ibuprofen. Id. at 4, ¶ 20-21. Ms. McCray states that she is
unable to participate in activities that she used to enjoy prior to her GBS diagnosis,
including attending church activities, traveling to visit friends, and working in her yard. Id.
at ¶ 26.

   III.   Legal Standard
        Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). Petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &
Human Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).

       There is no formula for assigning a monetary value to a person’s pain and suffering
and emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-1593V, 2013 WL
2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“Awards for emotional distress are
inherently subjective and cannot be determined by using a mathematical formula”);
Stansfield v. Sec’y of Health & Human Servs., No. 93-0172V, 1996 WL 300594, at *3
(Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and suffering is inherently
a subjective evaluation”). Factors to be considered when determining an award for pain
and suffering include: 1) awareness of the injury; 2) severity of the injury; and 3) duration
of the suffering. I.D., 2013 WL 2448125, at *9 (quoting McAllister v. Sec’y of Health &
Human Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed. Cl. Spec. Mstr. Mar. 26,
1993), vacated and remanded on other grounds, 70 F.3d 1240 (Fed. Cir. 1995)).

        Special masters may consider prior pain and suffering awards to aid in the
resolution of the appropriate amount of compensation for pain and suffering in a specific
case. See, e.g., Doe 34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 768 (2009)
(finding that “there is nothing improper in the chief special master’s decision to refer to
damages for pain and suffering awarded in other cases as an aid in determining the
proper amount of damages in this case.”). And, of course, I may also rely on my own
                                              4
experience adjudicating similar claims.4 Hodges v. Sec’y of Health & Human Servs., 9
F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress contemplated the special masters
would use their accumulated expertise in the field of vaccine injuries to judge the merits
of individual claims). Importantly, however, it must also be stressed that pain and suffering
is not determined based on a continuum. See Graves v. Sec’y of Health & Human Servs.,
109 Fed. Cl. 579 (2013).

    IV.     Appropriate Pain and Suffering Award in this Matter

       In this case, awareness of the injury is not disputed. The record reflects that at all
times, Ms. McCray was a competent adult with no impairments that would impact her
awareness of her injury. Therefore, I analyze principally the severity and duration of
Petitioner’s injury.

       Ms. McCray’s medical records and her affidavit, as well as her witness affidavits,
provide a description of the pain she experienced throughout the duration of her injury,
and which she deemed significant. Br. at 7-12. She cites to a number of damages
decisions involving GBS injuries and highlights the similarities between the petitioners in
those cases and her experience with GBS. Id. at 18-24. Petitioner therefore submits that
a damages award in amount equal to or greater $180,000.00 for past pain and suffering
is appropriate in this case. Id. at 27.5

       Respondent, on the other hand, argues that while Ms. McCray has continued to
complain of neurological symptoms, “the clinical course and treatment documented by
the medical records demonstrates a less severe course of GBS than others the Program
has compensated.” Opp. at 8. Respondent notes that while some GBS patients require
hospitalization/in-patient rehabilitation for months, Ms. McCray was hospitalized for only
two weeks, and her inpatient rehabilitation was about 18 days. Id.

      Respondent also argues that Ms. McCray showed great improvement with
treatment. Approximately six months after vaccination, her bilateral lower extremity

4
  From July 2014 until September 2015, the SPU was overseen by former Chief Special Master Vowell. For
the next four years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims, were
assigned to former Chief Special Master Dorsey. In early October 2019, the majority of SPU cases were
reassigned to me as the current Chief Special Master.
5
  In particular, Petitioner cited to Johnson v. Sec’y of Health & Human Servs., No. 16-135V, 2018 WL
5024012 (Fed. Cl. Spec. Mstr. July 20, 2018) (awarding $180,000.00 for pain and suffering); Dillenbeck v.
Sec’y of Health & Human Servs., 17-428V, 2019 WL 4072069 (Fed. Cl. Spec. Mstr. July 29, 2019)
(awarding $180,857.15 for pain and suffering); Fedewa v. Sec’y of Health & Human Servs., No. 17-1808V,
2020 WL 1915138 (Fed. Cl. Spec. Mstr. March 26, 2020) (awarding $180,000 for pain and suffering);
Presley v. Sec’y of Health & Human Servs., No. 17-1888V, 2020 WL 1898856 (Fed. Cl. Spec. Mstr. Mar.
23, 2020) (awarding $180,000 for pain and suffering); Devlin v. Sec'y of Health & Human Servs., No. 19-
0191V, 2020 WL 5512505 (Fed. Cl. Spec. Mstr. Aug. 7, 2020) (awarding $180,000 for pain and suffering).

                                                    5
weakness was measured at 4/5, but was otherwise normal. Opp. at 8. At Petitioner’s
December 16, 2020 visit with her neurologist, she had normal muscle strength and tone,
a normal gait, normal DTRs (deep tendon reflexes), and “grossly intact” sensation. Id.
Although Respondent acknowledges that Ms. McCray was still using a cane and reported
problems with her balance and muscles spasms, Respondent argues that her
medications were effective at controlling her pain. As a result, Respondent proposes an
award of $122,0500.00 to be an appropriate pain and suffering award given the facts of
this case when compared with other, more severely injured petitioners. Opp. at 9-10.

        After reviewing the record in this case and considering the parties’ arguments
during the hearing, I find that the record best supports the conclusion that Petitioner’s
condition was moderate to serious on the spectrum of GBS cases. I do, however,
acknowledge that (as Respondent argues) Ms. McCray’s hospitalization and treatment,
although clearly worrisome, was not as traumatic as a GBS patient who may have had to
be intubated or who was wheelchair bound – and my calculation of the amount to be
awarded tries to take this into account.

        The comparable damages determinations from other cases offered by Petitioner
were helpful in determining the amount to be awarded in this case. In such cases, where
pain and suffering awards ranged from $170,000.00 to $180,000.00, the injured parties
experienced similar prognoses (albeit with certain differentiating symptoms) subsequent
to the initial hospitalizations. Many of those petitioners could no longer work or were out
of work for several months, underwent inpatient rehabilitation or physical therapy, and
continued to require medication for pain specifically related to the GBS. See e.g., Johnson
2018 WL 5024012, at *7-8; Dillenbeck 2019 WL 4072069, at *14; Fedewa 2020 WL
1915138, at *6.

        Ms. McCray similarly was unable to return to her part-time job, although the impact
of her injury on her work life has not been as well substantiated herein as in the prior
comparable cases. The record does, however, establish that she is continuing to
experience long-lasting treatments and deficiencies specifically related to her GBS. Ex.
23-26. Admittedly, she is slowly making progress and has experienced great
improvement, but she has not yet made it back to her baseline status. In her day-in-the
life video, while Ms. McCray clearly needed to support herself using her furniture for
balance, she was able to independently maneuver around her home and prepare food.
She stated that she is working hard to become more and more independent as she was
before her GBS diagnosis. Ex. 26.

       As I have noted in some of my prior damages decisions, GBS is a serious and
frightening vaccine injury, and a pain and suffering award for this specific injury should be
calculated with that in mind. Prior to vaccination, Ms. McCray was active and relatively

                                             6
healthy, which likely aids her ongoing recovery, but it also underscores the impact her
illness had on her life. She endured weeks of inpatient rehabilitation and several months
of physical and occupational therapy. During the months and years following her GBS
diagnosis, Ms. McCray continues to suffer a loss of enjoyment of activities in which she
once participated. Although she is able to ambulate (mostly) independently, she requires
the use of a walking cane and must take a number of medications to treat her nerve pain
and asthma.

        For these reasons, I find that Respondent’s recommendation of $122,500.00 is
far too modest. It also is wholly unsupported by comparable decisions, unlike Petitioner’s
proposed sum. His argument is simply that because Ms. McCray’s symptoms,
hospitalization, and treatment course for her GBS was somewhat less severe than the
petitioners in prior relevant cases, that a lower damages award is warranted. This may
be true in part – but it is not an adequate defense of Respondent’s preferred figure.

       Overall, the severity of Ms. McCray’s GBS illness and course of treatment is similar
to the petitioners in the comparable cases referenced. However, there are some distinct
differences – and they factor into my determination to award a single sum for “actual” pain
and suffering, rather than separate components for past and future, as requested.

        As a future component, Ms. McCray has requested $1,000 per year for her life
expectancy of 20.7 years (reduced to net present value). (Br. at 27). But although Ms.
McCray stated that her neurologist indicated that she may never return to her baseline
status, she has not presented any medical opinions or evidence to support her proposed
award for future pain and suffering. The fact that she is continuing to be treated for GBS
is not, in and of itself, enough to support her claim (especially since she seems to be
improving with time (see generally Ex. 23-26)). And there is not substantial evidence
offered herein that GBS has utterly blocked Petitioner’s work life (unlike in cases such as
Dillenbeck). I thus find her projections, without this support, to be too speculative.

       Nevertheless, Ms. McCray’s residual symptoms appear to be lingering long-term.
This, plus the fact that I deem her “actual” pain and suffering to be a little less significant
than in the comparable cases (given the somewhat shorter course of treatment), suggests
to me that justice can be served by factoring in her potential for future pain and suffering
into the actual pain and suffering award. Accordingly, balancing the severity of a GBS
injury and Petitioner’s personal loss against the relatively moderate severity of disease
course and treatment requirements, and considering the arguments presented by both
parties at the hearing, a review of the cited cases, and based on the record as a whole, I




                                              7
find that $180,000.00 in total compensation for actual/past pain and suffering is
reasonable and appropriate in this case.6

        A final point should be stressed about the award issued in this case. The decisions
Petitioner has cited all involve pain and suffering awards for GBS as an injury
approximating $180,000.00. This might well make it appear to be that this figure is what
petitioners “get” in the Vaccine Program for flu vaccine-caused GBS. But this is incorrect.
Petitioners in future cases should not assume that all GBS pain and suffering award
disputes will be similarly resolved. Many factors regarding each petitioner’s case are
independently considered in each case. And where Respondent can more persuasively
defend a lower sum, that amount will inherently be deemed more credible than in this
case.

    V. Other Damages Components.

       The parties agree that Ms. McCray shall receive an award of $37,711.00 for her
loss of earnings. They also concur that Ms. McCray shall receive an award of $6,679.14
for her past unreimbursable medical expenses. I adopt both figures herein, and include
them in the total award.

                                              CONCLUSION

       In light of all of the above, I award Petitioner a lump sum payment of
$244,390.18, (representing compensation in the amount of $180,000.00 for actual pain
and suffering, $37,711.04 for her loss of earnings, and $6,679.14 for her past
unreimbursed medical expenses) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a) of the Vaccine Act. Id.

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.7

IT IS SO ORDERED.
                                                 s/Brian H. Corcoran
                                                 Brian H. Corcoran
                                                 Chief Special Master

6
 Had I awarded Petitioner the total amount requested for future pain and suffering, I likely would have
awarded less in actual pain and suffering than has been requested (i.e. $150,000.00 instead of
$180,000.00). Thus, the sum I am awarding herein is largely identical.
7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    8